Case 4:20-cv-00896-ALM-KPJ Document 10-1 Filed 12/11/20 Page 1 of 3 PageID #: 78




                         EXHIBIT 1
Case 4:20-cv-00896-ALM-KPJ Document 10-1 Filed 12/11/20 Page 2 of 3 PageID #: 79



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS

  MICHAEL MOATES, individually and on
  behalf of DC CHRONICLE,,

                         Plaintiffs,

        v.
                                           Case No. 4:20-CV-00896
  FACEBOOK, INC., FACEBOOK
  PAYMENTS, INC, MARK ZUCKERBERG,
  as Chief Executive Officer, SHERYL
  SANDBERG, as Chief Operating Officer,

                         Defendants.



   DECLARATION OF JENNY PRICER IN SUPPORT OF DEFENDANTS’ RESPONSE
    TO PLAINTIFF’S EMERGENCY MOTION FOR TEMPORARY RESTRAINING
                               ORDER
Case 4:20-cv-00896-ALM-KPJ Document 10-1 Filed 12/11/20 Page 3 of 3 PageID #: 80




 I, Jenny Pricer, of full age, hereby declare as follows:

        1.      For the above-captioned matter, I submit this declaration in support of Defendants

 Facebook, Inc., Facebook Payments, Inc., Mark Zuckerberg, and Sharyl Sandberg’s Response to

 Plaintiff’s Emergency Motion. I have knowledge of the facts set forth herein, and if called to

 testify as a witness thereto, I could do so competently under oath.

        2.      I am a Case Manager in the Legal Department at Facebook.

        3.      Facebook has retained account data for Plaintiff Michael Moates’s known

 Facebook and Instagram accounts. Facebook will retain that account data for the duration of this

 litigation. This retained data is sufficient for purposes of reactivating Plaintiff’s allegedly

 deactivated accounts, should Facebook be required to do so.



        I declare under penalty of perjury that the foregoing is true and correct. Executed this

 11th day in December, 2020 in Menlo Park, California.




 Dated: December 11, 2020

                                             By:    /s/ Jenny Pricer
                                                    Jenny Pricer




                                                   1
